United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS        December 17, 2003
                         FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                             No. 03-10562
                           Summary Calendar



MAURICE JARJOURA

                       Plaintiff - Appellant

     v.

ERICSSON, INC.

                       Defendant - Appellee

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:01-CV-1542-L
                       --------------------

Before KING, Chief Judge, and DAVIS and BARKSDALE, Circuit
Judges.

PER CURIAM:*

     Maurice Jarjoura appeals the district court’s grant of

summary judgment to the defendant on Jarjoura’s complaint

alleging that he was wrongfully discharged in retaliation for

taking leave under the Family and Medical Leave Act (“FMLA”); 29

U.S.C. § 2601, et seq.     The district court determined that

Jarjoura did not establish a prima facie case of retaliation and,

alternatively, that if a prima facie case had been established,

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-10562
                                -2-

then the defendant had articulated a legitimate reason for the

discharge that was not a pretext for discrimination.

     The district court did not err in determining that Jarjoura

had not made a prima facie case for retaliation because he did

not show that there was a causal connection between his taking

FMLA leave and his discharge for violation of a company policy.

See Chaffin v. Carter Co., Inc., 179 F.3d 316, 319 (5th Cir.

1999).   Inasmuch as the record supports the district court’s

determination that Jarjoura failed to establish a prima facie

case, it is unnecessary to address Jarjoura’s arguments

challenging the district court’s alternative holding that, even

if a prima facie case was shown, there was no evidence of

pretext.

     AFFIRMED.